Citation Nr: 1820882	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for a right wrist disability, prior to May 10, 2016, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1994 to August 2006.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In his February 2013 substantive appeal, the Veteran requested a hearing at his local VA office.  The Veteran did not appear at the Travel Board hearing, which was scheduled for December 2015.  He did not present good cause for not appearing, nor did he request that the Board hearing be rescheduled; therefore the appeal will proceed as the hearing request is considered to be withdrawn.  38 C.F.R. § 20.702(d) (2017).

A May 2016 rating decision granted a rating of 10 percent for the Veteran's right wrist disability, effective May 10, 2016.  Because that decision constituted a partial grant of benefits sought on appeal, the issue of higher evaluations remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2016, the Board remanded this matter for further development.  In June 2017, the Board again remanded this matter for further evidentiary development, including a new VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claim file indicates that the issue on appeal must be remanded again to ensure compliance with the duty to assist, so that there is a complete record upon which to decide the Veteran's claim and he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

When a veteran fails to report for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b).  The December 2017 Supplemental Statement of the Case (SSOC) states that the Veteran was scheduled for a VA examination but did not appear.  The SSOC further states that as Veteran did not report for the examination and good cause had not been shown for the failure to report, the matter was decided based on the evidence of record.  

A new VA wrist examination was requested in the June 2017 Board remand.  In accordance with the remand, a letter was mailed to the Veteran in July 2017 informing him that the VA medical center would be contacting him to schedule an examination and that he would be notified of the date, time and place of the examination.  Upon review of the record, the Board finds that it does not contain any letter or other communication advising the Veteran of a scheduled examination and asking him to report.  The Board also notes that the July 2017 letter is the only one listed in the SSOC.  The record does contain an exam request dated September 2017 that notes a status of "approved."  A subsequent October 2017 Exam Request notes that the status was "cancelled," but has no information regarding any notice given to the Veteran or indicating the reason for the cancellation.  A Report of General Information dated October 2017 records a call to the Veteran to discuss his failure to report to the examination, but indicates that the staff member was unable to understand what the Veteran said and that the call was terminated by the Veteran without successful communication.  There is no indication in the file that any other attempt was made to contact the Veteran prior to the issuance of the SSOC.  

Given the above, the Board finds that the evidence of record indicates that the Veteran was not provided with proper notice of the scheduled examination.  As the Veteran was not properly notified of the examination, the Board finds that good cause is shown and the provisions of 38 C.F.R. § 3.655 are inapplicable.  The Board therefore finds that in order to ensure compliance with the duty to assist another attempt should be made to schedule the Veteran for a VA examination.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right wrist disability.  All necessary studies and tests should be conducted.  

Range of motion testing should be accomplished.  The examiner must test and record the results of range of motion testing for pain in both the right and left wrist, in both active and passive motion, and in weight-bearing and nonweight-bearing.  If any of the testing cannot be accomplished, the examiner should specifically indicate that such testing cannot be done and why.

The examiner should also express an opinion regarding whether there would be additional functional impairment on repeated use or during flare-ups and assess that impairment in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must explain why.

2.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




